Case 2:18-cv-03804-DMG-SHK Document 22 Filed 05/14/20 Page 1 of 1 Page ID #:414




   1
   2
   3
   4
                                                     JS-6
   5
   6
   7
   8                        UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
 10
 11
 12     JONATHAN ELROY LOPEZ JAIME,                   Case No. CV18-03804-DMG (SHK)

 13                               Petitioner,

 14                        v.                         JUDGMENT
 15     THE PEOPLE OF THE STATE OF
        CALIFORNIA,
 16
                                     Respondent.
 17
 18
             Pursuant to the Order Accepting Findings and Recommendation of United
 19
       States Magistrate Judge,
 20
             IT IS HEREBY ADJUDGED that this action is DISMISSED with prejudice.
 21
 22
 23    DATED: May 14, 2020

 24                                             DOLLY M. GEE
                                                United States District Judge
 25
 26
 27
 28
